Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment submitted on October 29, 2021, has been entered.  Claims 16 has been added.  Therefore, the pending claims are 1 - 16.
The applicant’s arguments filed on October 29, 2021 have been considered. The 35 USC 103 rejection over Coppede et al. in view of Modali et al. is withdrawn based on the applicant arguments (response, pages 4 – 6). While Modali et al. teaches that the fabric can include hydrophilic yarns interwoven with hydrophobic yarns to create different sized hydrophilic regions, giving the entire fabric different regions which can have different levels of hydrophilic nature, Modali et al. does not teach that the individual hydrophilic zones have gradient hydrophilic properties. Thus, the rejection is withdrawn. An updated search of record revealed no new art of record. 
The prior art fails to teach or fairly suggest a textile comprising a hydrophilic region comprising a first end with a higher level of hydrophilicity a the second end, a hydrophobic region surrounding the hydrophilic region, and at least one sensor woven into the hydrophilic region, the sensor having a source electrode, a drain electrode, and a gate electrode, wherein the source and drain electrode are connected by a first fiber and the gate electrode is connected to a second fiber. While it is known in the fabric art to create hydrophilic regions with a gradient level of hydrophilic properties, the prior art fails to teach or fairly suggest a textile with a hydrophilic zone and a sensor formed into that zone, wherein the hydrophilic zones have gradient levels of hydrophilic properties to control the flow of liquid through the zone. Thus, claims 1 – 4 and 7 – 16 are allowed.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between distinct species of fibers, as set forth in the Office action mailed on October 7, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 7, 2020 is fully withdrawn.  Claims 5 and 6, directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
January 15, 2022




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789